EXHIBIT 10.1
EMPLOYMENT AGREEMENT
AMENDMENT NO. 3
     The EMPLOYMENT AGREEMENT entered into by and between Apollo Group, Inc.
(the “Company”) and Joseph L. D’Amico (the “Executive”), effective June 15, 2007
and as subsequently amended, effective as of June 15, 2007 and October 31, 2008
(the “Agreement”), is hereby further amended effective as of February 23, 2009,
as follows:
     1. Section 6(a) of the Agreement is hereby amended in its entirety to read
as follows:
     (a) Expenses. Subject to applicable Company policies, including (without
limitation) the timely submission of appropriate documentation and expense
reports, the Executive will be entitled to receive prompt reimbursement of all
expenses reasonably incurred by him in connection with the performance of his
duties hereunder or for promoting, pursuing or otherwise furthering the business
or interests of the Company, including (without limitation) round trip first
class airfare to accommodate Executive’s travel to and from Phoenix, Arizona.
Accordingly, the Executive shall submit appropriate evidence of each such
expense within sixty (60) days after the later of (i) his incurrence of that
expense or (ii) his receipt of the invoice or billing statement for such
expense, and the Company shall provide the Executive with the requisite
reimbursement within ten (10) business days thereafter; provided, however, that
(i) no expense shall be reimbursed later than the close of the calendar year
following the calendar year in which that expense is incurred, (ii) the amounts
eligible for reimbursement in any one calendar year shall not affect the amounts
reimbursable in any other calendar year and (iii) the right to such
reimbursement may not be liquidated or exchanged for any other benefit. In
addition, and not in limitation of the foregoing, the Company shall provide the
Executive with a monthly stipend of $2,500 during the term of this Agreement for
the duplicative living expenses incurred by the Executive at his minor post of
duty location, including housing, mortgage costs, real estate taxes, utility
costs and other expenses related to his residence at such location, food and
other similar expenses. Such stipend shall be the only reimbursement to which
Executive shall be entitled for such duplicative living expenses, including
housing, food and other similar expenses, incurred by Executive at his minor
post of duty location. Such stipend shall be the only reimbursement to which
Executive shall be entitled for such duplicative living expenses. The stipend
for each such month shall be paid in one or more installments during the period
beginning with the first day of that month and ending no later than five
(5) business days after the end of that month. Other reasonable travel, housing
and food expenses incurred by Executive while traveling temporarily away from
his tax home on business (other than the expenses subject to his monthly
stipend) will also be eligible for reimbursement in accordance with the
Company’s standard business expense reimbursement policy and the foregoing
documentation and reimbursement timing provisions.
     2. Except as modified hereby, all the terms and provisions of the Agreement
shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Amendment to be
executed on its behalf by its duly-authorized officer on the date indicated
below, and the Executive has executed this Amendment on the date indicated
below.

     
JOSEPH L. D’AMICO
  APOLLO GROUP, INC.  
/s/ Joseph L. D’Amico
  By: /s/ Charles B. Edelstein  
Dated: March 31, 2009
  Title: Chief Executive Officer  
 
  Dated: March 31, 2009

2